Citation Nr: 0420799	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  95-09 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1968 
to March 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In May 1997, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  There is evidence that the veteran's claimed inservice 
stressors occurred. 

3.  The record establishes that the veteran has diagnoses of 
PTSD related to his service.  

4.  A psychiatric disability was not shown in service or 
within one year of service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder (PTSD) was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2003).  

2.  A psychiatric disability other than PTSD was not incurred 
in service and may not be presumed to have been incurred 
during service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

In the present case, the Board finds that the requirement's 
of VCAA have been met.  In May 2002, the veteran received a 
letter from the RO informing him of the VCAA and of his 
rights and responsibilities under VCAA.  The RO also informed 
the veteran of what had been done to help with his claim, 
what was still needed and what the veteran could do to assist 
in his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  All available records have been obtained and the 
veteran has been examined by VA regarding the etiology of his 
disabilities.  No further action is required concerning the 
duties to assist and to notify the veteran.  

The veteran is seeking service connection for a psychiatric 
disorder, to include PTSD.  He essentially contends that he 
suffers from PTSD as a result of his service in Company A and 
Company D, 3rd Battalion, 8th Infantry Division while 
stationed in Vietnam.  The veteran has reported, among other 
things, that he was exposed to and involved in mortar attacks 
and firefights while in Vietnam.  He noted that these attacks 
occurred at his base camp as well as when he was away from 
base.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  There are some disabilities, including 
schizophrenia, for which service connection may be presumed 
if the disorder is manifested to a degree of 10 percent or 
more within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  

With specific reference to PTSD, establishing service 
connection for PTSD requires: (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. § 
3.304(f) (2001); Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The diagnosis of PTSD must comply with 
the criteria set forth in DSM-IV.  See generally Cohen v. 
Brown, supra; 38 C.F.R. § 4.125 (2001).  The evidence 
required to support the occurrence of an in-service stressor 
varies "depending on whether or not the veteran was 'engaged 
in combat with the enemy'. . . . Where . . . VA determines 
that the veteran did not engage in combat with the enemy . . 
. the veteran's lay testimony, by itself, will not be enough 
to establish the occurrence of the alleged stressor." Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  The requisite 
additional evidence may be obtained from sources other than 
the veteran's service medical records. See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 
1997) (table); see also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zaryck, 
supra, at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in- service stressor. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes that the 
veteran was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in- service stressor.  

38 U.S.C.A. § 1154(b); 64 Fed. Reg. 32,807 (June 18, 1999), 
codified at 38 C.F.R. § 3.304(f) (effective March 7, 1997).

38 U.S.C.A. § 1154(b) provides that, with respect to combat 
veterans, "[t]he Secretary shall accept as sufficient proof 
of service-connection [of a claimed injury or disease] 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary." 
See also 38 C.F.R. § 3.304(d) (2003).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony by itself 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based 
upon a post-service examination of the veteran cannot be used 
to establish the occurrence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

The record shows that the veteran served in Vietnam from May 
3, 1969 to March 15, 1970.  His MOS was Unit Organizational 
Supply Specialist.   The record shows that he was assigned to 
Company A and Company D, 3rd Battalion, 8th Infantry.  

In July 1998, the RO received Operational Reports submitted 
by the 3rd Battalion, 8th Infantry from February 1969 to April 
1970.  The documentation shows that the missions of the 
veteran's unit included convoy operations, search and destroy 
missions and that the unit received fire, incoming mortars 
and a ground attack in May 1969.  

In a June 2004 statement, a comrade of the veteran reported 
that he was with the veteran when a medic was killed after a 
firefight.  He stated that other members of their unit were 
also killed, and that he and the veteran went on several 
combat missions.  

The Board believes that the aforementioned evidence is 
sufficient to corroborate the veteran's report of having been 
exposed to combat while in Vietnam.  The Board concludes that 
the Operational Report is sufficient to corroborate that the 
veteran was present during mortar attack while in Vietnam.   
In this regard, the Board notes the recent case of Pentecost 
v. Principi, 16 Vet. App. 124 (2001), in which the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that unit records showing that a base had 
been under rocket attack while the veteran was stationed 
there were sufficient to corroborate the veteran's account of 
having come under enemy fire.  In that case, the veteran 
reported that the attacks had occurred at his military base, 
and the appropriate military authority subsequently verified 
that attacks had indeed occurred at his military base during 
the period in which the veteran was stationed there.  As in 
Pentecost, there is evidence showing that his unit took fire 
at a time while the veteran was stationed in Vietnam.  For 
these reasons, the Board finds that there is credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  

In short, for the reasons and bases set forth above, the 
Board finds that there is credible supporting evidence that 
the veteran's claimed in-service stressors actually occurred.  
Specifically, the Board finds that the evidence establishes 
that he came under mortar fire while in Vietnam.  Thus, he 
has satisfied the second element in a claim for PTSD as noted 
above.  

The veteran's service medical records contain no complaint, 
diagnosis or treatment for a psychiatric disability.  His 
separation examination report shows no psychiatric 
abnormality.  

In a March 1992 letter, a private examiner noted that the 
veteran had been seen twice in February 1992 for auditory and 
visual hallucinations as well as general problems coping.  
The diagnosis was, atypical psychosis, secondary to substance 
abuse.  

In November 1993, the veteran was examined by VA, and PTSD 
was diagnosed.  The veteran reported being involved in a 
mortar attack while in Vietnam, and witnessing the wounding 
and death of his fellow soldiers.  

A VA psychological report testing report dated in January 
1994 shows diagnoses of polysubstance abuse and rule out 
schizophrenia.  A VA psychiatric evaluation that same month 
found PTSD, and schizophrenia.  

In September 1998, the veteran was examined by VA.  The 
veteran described traumatic events while in Vietnam including 
being attacked by the enemy and engaging in firefights with 
the enemy.  The examiner noted that the claims file was 
extensively reviewed.  It was noted that the bombing of the 
Viet Cong was documented in the claims file dated August 11, 
1969.  It was noted that there were several incidences in the 
claims file that documented that the veteran was involved in 
some type of mission while in service.  The diagnosis was, 
PTSD.  The examiner opined that the veteran has PTSD and 
enough stressors documented in the claims file and symptoms 
according to DSM-IV for PTSD.  It was stated that it was the 
examiner's opinion that the diagnosis of PTSD is as a result 
of stressors that he encountered when he was in Vietnam.  

The veteran was examined by VA in September 1998.  It was 
noted that the claims file had been reviewed and the examiner 
elaborated on the evidence contained in the claims file, 
including the evidence showing the operational reports 
submitted by ESG.  After taking a history and examining the 
veteran, the examiner diagnosed PTSD, paranoid schizophrenia, 
and prior history of alcohol and drug abuse, cocaine and 
marijuana.  The examiner noted that the veteran developed 
significant stressors in the service which later became 
crystallized in PTSD symptoms met by the DSM-IV criteria.  It 
was stated that in the examiner's opinion, the veteran has 
PTSD and paranoid schizophrenia.  

With regard to the first and third elements in a claim for 
PTSD as noted above, the Board finds that there are 
conclusive diagnoses of PTSD of record, as noted above, which 
have been specifically related to the aforementioned in-
service stressors.  

Having reviewed the evidence in this case, the Board 
concludes that the facts presented in the record warrant the 
application of the reasonable doubt doctrine.  Therefore, 
resolving every reasonable doubt in favor of the veteran, the 
Board finds that the first and third elements of PTSD, a 
current medical diagnosis of PTSD and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressors, have been met.  As noted above 
the inservice stressor has been verified thus all of the 
elements for service connection for PTSD have been met.  

A Psychiatric Disability

There is no showing of a diagnosis of a psychiatric 
disability in service or within the first post-service year.  
A psychosis was not found until 1992, many years after 
service, and has not been linked to service.  Schizophrenia 
was not diagnosed until 1994 and has not been linked to 
service.  Absent a showing of inservice treatment for the 
currently diagnosed disability and a link between the 
disability and service, there is no basis for which to grant 
service connection for a psychiatric disability.  


ORDER

Service connection for PTSD is granted.  

Service connection for a psychiatric disability other than 
PTSD is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



